Citation Nr: 1505954	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  11-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1979.  He testified at a before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.  The Board remanded this matter for further development in September 2014, to include a VA examination.  The requested development has been performed and complies with the directives of the Board remand.  


FINDING OF FACT

The right knee disability is manifested by subjective complaints of on-going pain, buckling, and difficulty squatting and bending; objective findings include limitation of motion, joint tenderness, and instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee degenerative joint disease, status post medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5259 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Relevant to this claim, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has interpreted that compensating a claimant for separate functional impairment of the same knee under both DCs 5257 and 5003 does not constitute pyramiding, provided that a separate rating is based upon additional disability.  See VAOPGCPREC 23-97.  

In VAOPGCPREC 9-98, General Counsel also interpreted that, if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could be granted for painful, but noncompensable, limitation of motion under DC 5003, applying the principles of 38 C.F.R. § 4.59.  

In addition, General Counsel considered a hypothetical situation, like the situation here, in which a knee disability was rated under DC 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by X-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under DC 5259 did not involve limitation of motion.  

Given the findings of osteoarthritis, the General Counsel interpreted that, where a DC 5259 disability did not involve limitation of motion, a separate rating under DC 5003 in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The General Counsel opinion did not interpret that ratings could be assigned for both DC 5259 and the diagnostic codes pertaining to limitation of motion in all cases but only those cases where the disability to be rated under DC 5259 did not involve limitation of motion.  

The General Counsel further interpreted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under DC 5259 does involve limitation of motion, including as due to pain, then to assign a separate rating under the pertinent limitation of motion diagnostic code would violate the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

Absent X-ray findings of arthritis, limitation of motion should be rated under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014) (citing Mallard v. U.S. Dist. Court, 490 U.S. 296, 301 (1989) (using dictionary to assist in review of plain meaning of statute).  The Court in Hudgens cited to Dorland's Medical Dictionary's definition of "knee joint" as a compound joint that includes all three compartments of the knee.  Id.

In this case, the Veteran was granted service connection for degenerative joint disease, status/post medial meniscectomy and assigned a 10 percent rating under DC 5259 for symptomatic removal of semilunar cartilage in June 2010.  Since that time, he has been separately granted service connection for residual scarring of the right knee at 10 percent under DC 7804 and right knee instability at 10 percent under DC 5257 for a total rating of 30 percent specific to the right knee.  Neither the issues of instability or residual scarring are currently on appeal.

Under the rating schedule, a higher than 10 percent ratings for a knee disability may be warranted as follows:

* degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations (20 percent under DC 5003); 
* ankylosis of the knee in favorable angle in full extension, or in slight flexion between 0 and 10 degrees (30 percent under DC 5256);
* moderate knee impairment for recurrent subluxation or lateral instability (20 percent under DC 5257);
* dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (20 percent under DC 5258);
* removal of the semilunar cartilage, symptomatic (10 percent under DC 5259 is the highest available under this diagnostic code);
* limitation of flexion to 30 degrees (20 percent under DC 5260); or
* limitation of extension to 15 degrees (20 percent under DC 5261).

First, the Veteran has been diagnosed with arthritis; therefore, the Board will consider whether he is entitled to a separate or higher rating under DC 5003.  As noted above, under DC 5259, the current maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  That is, there are only two requirements for a compensable rating under DC 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  

Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  See Stedman's Medical Dictionary, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second  element of DC 5259 requiring that the disability be "symptomatic" is broad enough to encompass multiple symptoms, including pain, limitation of motion, stiffness, or instability.

The Board finds that the painful limitation of motion associated with the arthritis component of the Veteran's right knee disability is already compensated in the assigned 10 percent rating under DC 5259 as a symptomatic residual of the semilunar cartilage removal. The record shows that his right knee disability is manifested by findings or symptoms which include subjective complaints of pain, buckling, and difficulty squatting and bending and objective findings of limitation of motion, joint tenderness, and instability.

The critical element in permitting the assignment of separate ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban, 6 Vet. App. at 261-62.  As pain, limitation of motion, and painful motion attributable to knee arthritis overlap with the symptomatology upon which the 10 percent rating under DC 5259 has been based, assigning a separate rating under DC 5003 would constitute pyramiding as it would compensate the Veteran twice for the same symptomatology.  

Moreover, as incapacitating episodes have not been shown (specifically denied in multiple VA examinations), the highest available rating under DC 5003 in this case is 10 percent; thus, DC 5003 does not allow for a separate or higher rating than the 10 percent rating currently assigned under DC 5259.

Next, ankylosis has not been shown.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this case, while limitation of motion has been shown with flexion limited at most to 90 degrees in the August 2010 VA examination (limited to 100 degrees in the November 2014 VA examination and to 110 degrees in the April 2009 VA examination) and extension consistently reported at 0 degrees which is anatomically normal (in all three examination), the evidence does not support that a fixation of the knee joint is present.  Therefore, neither a higher rating nor separate rating is warranted under DC 5256.

Next, with respect to DC 5257, as noted, the Veteran is separately rated under DC 5257 for instability and that issue is not currently on appeal.  Therefore, this diagnostic code is not for application under the current claim.

Next, the Veteran may not be assigned separate ratings under both DCs 5258 and 5259.  The rating criteria under DCs 5258 and 5259 differ from each other in that the semilunar cartilage is dislocated in DC 5258 and surgically absent in DC 5259.  In this case, the right meniscus was surgically removed in March 1978.  Specifically, an Inpatient Admission Slip dated March 1978 shows a torn medial meniscus of the right knee and the Veteran has indicated that he underwent surgery at that time.  As such, DC 5259 rather than DC 5258 applies.  Further, under DC 5259, the current 10 percent rating is the highest available under this diagnostic code.  Therefore, a rating in excess of 10 percent is not available under this diagnostic code regardless of the severity of the knee disability.  

Finally, as with the analysis under DC 5003 for arthritis, the current rating under DC 5259 contemplates post-operative symptoms such as limitation of motion and stiffness.  Nonetheless, the Board will consider DCs 5260 and 5261 based on limitation of motion to ascertain whether higher ratings are warranted.  As noted above, limitation of flexion to 30 degrees will be assigned a 20 percent rating under DC 5260 and limitation of extension to 15 degrees warrants a 20 percent under DC 5261.

Under the regulations, normal flexion is to 140 degrees and normal extension is to 0 degrees.  Based on the evidence, including the most recent VA examination, the Veteran's flexion has never been worse than 90 degrees and extension has consistently been reported at 0 degrees (anatomically normal).  Specifically, in the August 2010 VA examination, range of motion was reported as 0-90 degrees with pain.  Following three repetitive ranges of motion, the pain was slightly increased but range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  

In an October 2011 examination, range of motion was from 0 to 100 degrees without objective evidence of painful motion.  There was no change of range of motion after three repetitions.  The examiner indicated that the Veteran had instability, pain, and limited range of motion as a result of the meniscus surgery.  In a November 2014 VA examination, range of motion was reported from 0 to 100 degrees.  There was no evidence of pain with weight-bearing.  There was no additional loss of motion with repetitive motion.  The diagnosis was right knee osteoarthritis.   Because the evidence does not show flexion limited to 30 degrees or extension limited to 15 degrees, higher ratings are not warranted based on limitation of motion under DC 5260 or DC 5261.

Moreover, separate ratings cannot be assigned under both DC 5259 and DCs 5260/5261 because to do so would violate the prohibition against pyramiding as it would compensate the Veteran twice for the same symptomatology.  While either diagnostic code may be applied, here the criteria for a rating in excess of 10 percent under DCs 5260 or 5261 have not been met or more nearly approximated; therefore, currently, DCs 5260 or 5261 do not allow for a higher rating than the 10 percent currently assigned under DC 5259.  As such, the Board finds that a separate rating (or increase in rating) under DCs 5260 or 5261 is not warranted for any part of the appeal period.

The Board has also considered the Veteran's statements that his disability is worse.  Specifically, he has consistently reported knee pain, buckling, locking, pain walking up and down stairs, and difficulty squatting and bending.  He testified that his mobility was limited, that he had difficulty with stairs, and wore a brace but was on no pain medication.  He did not receive medical care for knee pain.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of the right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  

Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, limitation of motion, instability, and painful motion, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, instability, and limitation of motion.  Mauerhan, 16 Vet. App. at 443.  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right knee is more severe than is reflected by the assigned rating.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities (right knee degenerative joint disease, right knee scars, right knee instability, left knee degenerative joint disease, lumbar spine degenerative disc disease, lumbar spine radiculopathy), and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor the evidence suggests unemployability due to the service-connected right knee disability.  

The Veteran testified that he was retired and while he indicated that he had desk duty during knee flare-ups when he was working, there is no indication that he is rendered unable to work by his service-connected disability.  In the most recent VA examination, the examiner specifically noted that the Veteran's right knee disorder did not impact his ability to perform any type of occupational task.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.

In sum, between instability (5257), residual scarring (7804), and degenerative joint disease/status-post surgery (5259), the Veteran is currently rated at a total of 30 percent for his right knee disability.  The only issue currently on appeal is a higher rating under DC 5259, which is not supported by the evidence.  Further, separate ratings based on any other relevant diagnostic code are not warranted at this time.  Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

With respect to the duty to assist, available service treatment records have been obtained.  Further, the Veteran has indicated that he does not receive any treatment for his right knee disability.  He was also provided with multiple examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An rating in excess of 10 percent for right knee degenerative joint disease, status post medial meniscectomy, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


